DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  response to RCE field on 03/16/2022.
Claims 1-8 and 10-13 are currently pending in this application.  Claim 9 is cancelled. 
No new IDS has been field for this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 

Response to Arguments
Applicant’s arguments concerning the art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below.  

Claim Rejections - 35 USC § 112
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. US Patent Application Publication 2014/0052975 (hereinafter Rodgers), in view of Yamazaki JP2014021953A (Yamazaki), and further in view of Snoussi US Patent Application Publication 2014/0059338 (Snoussi).

As per claim 1, Rodgers teaches an information proessing apparatus comprising: a first processor and a second processor (abstract with multiple CPU; also see paragraphs 37-39 wherein first/second cpu are CPUA/CPUB); and one or more storage devices which are non-volatile storage devices and which store a first control program to be executed by the first processor and a second program to be executed by the second processor (paragraph 38 with multiple codes stored in flash memory); wherein the first processor verifies the second control program stored in the one or more storage devices (paragraph 39 with CPU authenticating code which is to be executed by CPU-B).  
Rodgers does not explicitly teach all the limitations of the claims.  However, such limitations would have been obvious over Yamazaki.  Yamazaki teaches a printer configured to print an image on a sheet (paragraph 14 with multifunction peripheral; see paragarphs 22 and 38 with printing on paper); a storage controller configured to control a non-volatile storage, wherein the first control program is a program for at least executing initialization of the storage controller, and the second control program is a program for at least controlling the printer; wherein the first processor verifies the second control program stored in the one or more non-volatile memories , and then verifies the first control program stored in the one or more non-volatile memories.  (abstract, paragraphs 12, 25, 73, 74, 78 with authenticating and initializing programs for respective devices; see the order of authentication/initialization in paragraph 12; see paragraphs 32 and 50 for non-volatile memory which stores information necessary for activation verification).
At the time the invention was filed, it would have been obvious to one of ordinary skill I the art to combine the teachings of Rodgers with Yamazaki.  One of ordinary skill in the art would have been motivated to perform such an addition to shorten a start-up time whena  plurality of programs are started by a plurality of devices (paragraph 13 of Yamazaki)
The Rodgers combination does not explicitlyt each an image processing circuit configured to perform negotiation with the printer, with a second control program for controlling the image processing circuit, with verifying the second contrl program first and then verifying a first control program.  However, this would have been obvious.  For example, see Snoussi (Figure 2, paragraph 31 with control unit 4; control unit 4 is an image processing circuit configured to perform negotiation with printer/scanner; see abstract, paragraph 46 with initial boot and initializing/verifying the control circuit;  see abstract, paragraphs 46-64, wherein after securely initiating first boot, second secure boot/verification occurs, which securely initiaties/verifies other memory/storage.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Snoussi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing an external program from taking control over a printer control program (paragraph 7 of Snoussi).

As per claim 2, the Rodgers combination teaches wherein the one or more non-volatile memors further store an activation program for activating the second processor, and the first processor, in addition to verify the second program stored in the one or more non-volatile memories, also verifies the activation program stored in the one or more non-volatile memories before verifying the first control program stored in the one or more non-volatile memories (Rodgers abstract, paragraph 24, wherein the steps taken by the first processor boot the second processor; see also paragraph 39 wherein first processor authorizes second cpu to execute code after code has been authetnciated; see also paragraph 39 wherein first cpu receives code on how to load, decrypt, and execute second stage code, which is used to boot second cpu; also see Yamazaki abstract, paragraphs 25, 73, 74, 78).
As per claim 3, it would have been obvious wherein if power is supplied to the first processor, the first processor starts verification of the second control program stored in the one or more storage devices obvious to one of ordinary skill in the art (Rodgers teaches the first processor verifying the code of the second processor – see rejection of claim 1; obvious to one of ordinary skill in the art to perform steps after a power-up, as a processor needs power to perform operations; see Yamazaki paragraphs 51-55).
As per clam 4, it would have been obvious over the Rodgers combination wherein if the first processor confirms that the second control program and the activation program are valid, the first processor executes the activation program (Rodgers abstract, paragraph 39 and throughout wherein after code is authenticated, second processor may boot).
As per claim 5, it would have been obvious over the Rodgers combination wherein if the second processor is activated by the first processor, the second processor starts execution of the second control program to cause a control target device to start preparation operation (Rogers Figure 2 with operating 2nd cpu and executing instructions; see also paragraph 42 wherein second processor is initiated to start execution; also see Figure 6 with executing code by cpuB; Yamazaki paragraphs 51-55).
As per claim 6, the Rodgers combination teaches wherein the first processor executes the activation program, to thereby read the second control program from the one ormore storage devcies and transfer the read second control program to a memory associated with the second processor (Rodgers paragraphs 38-39 wherein code is moved from flash memory to private local SRAM of CPU_B; see paragraph 39 wherein after code is decrypted, CPU-B may then execute code accordingly; if CPU_B is authorized to execute decrypted code, the reset status is released (see paragraphs 29 and 44 wherein if CPU_B is not authorized to execute, the cpu would reset; thus, since CPU_B is authorized, the CPU would not reset, which is a release of a reset status) ).
As per claim 7, Rodgers as modified teaches wherein if the reset status of the second processor is released by the first processor, the second processor starts execution of the second control program stored in the memory (see paragraph 39 wherein CPU_B is authorized to execute decrypted instructions; since CPU_B is authorized, the CPU would no longer reset (as seen in paragraphs 29 and 44). 
Claim 11 is rejected using the same basis of argumetns used to reject claim 1 above.
Claim 12 is rejected using the same basis of arguments used to reject claim 1 above. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the Rodgers combination as applied above, and further in view of Choi et al. US Patent Application Publication 2008/0025503 (hereinafter Choi).
As per claim 8, Rodgers as modified teaches wherein regarding each of the first control program, the second control program, and the aciviation program stored in the one or more storage devices, if the first processor confirms that the respective program is not valid, the first processor gives notification (Rodgers paragraph 46 teaches wherein code is not authenticated, processor B does not execute).  However, Rodgers as modified does not explicitly teach wherein the notification is about detection of alteration in a program.  However, detecting altered code is notoriously well known in the art.  For example, see Choi (paragraph 34, 36, 62, and 63 with checking integrity via hashes; if hash values are the same, it is an indication that the code has not been altered).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Choi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security which can minimize leakage of confidential data (paragraph 13 of Choi).
As per claim 10, the Rodgers combination does not explicitly teach wherein each of the first control program, the second control program, and the activation program stored in the one or more storage devices is provided with electronic signature information used to verify a program.  However, utilizing signature information to verify programs is notoriously well known in the art.  For example, see Choi (paragraph 62 with utlizign signatures to verifying code).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Choi.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security which can minimize leakage of confidential data (paragraph 13 of Choi).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the Rodgers combination as applied above, and further in view of Volp US Patent Application Publication 2007/0113088 (hereinafter Volp).
As per claim 13, the Rodgers combination does not explicitly teach wherein the one or more non-volatile memories further store an OS (Operating System), and the first processor further vierifes the OS stored in the one or more non-volatile memories before verification of the second control program.  However, verifying an operating system before verifying another program would have been obvious.  For example, see Volp (abstract, paragraphs 15-22, and throughout, with verifying and booting first OS before verifying/booting other applications by second processor)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Rodgers combination with Volp.  One of ordinary skill in the art would have been motivated to perform such an addition to increase security by providing secure booting (paragraphs 14-15 of Volp). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495